News Release TSX:RMX | NYSE Amex:RBYMarch 9, 2010 Rubicon Provides F2 Gold System Update, Red Lake, Ontario -drill intercepts include 0.27 oz/ton over 41.5 feet including 3.73 oz/ton over 1.6 feet 300 metres below recent 122-40 intercept - -Level Plan interpretation shows large scale system with geological continuity- Rubicon Minerals Corporation (RMX.TSX: RBY.NYSE-AMEX) is pleased to provide an update of the latest diamond drilling results from its 100%-owned Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. New drill holes have intersected numerous high-grade and broad gold-bearing intercepts which further expand the F2 Gold System where approximately 108,500 metres of drilling has been completed to date (see news releases since March 12, 2008 and www.rubiconminerals.com for details). Ongoing exploration is part of a 158,000 metre drill program aimed at testing and infilling a 1200-metre by 1600-metre target area, referred to as the ‘9X drill plan’. Significant new drill results are summarized below and all new results are presented in Table 1 and Figures 1 and 2. Southern Extension Area– new intercept 300 metres below 122-40. Underground drill hole 122-46B intersected a wide gold zone grading 0.27 oz/ton gold over 41.5 feet (9.3 g/t gold over 12.7 metres), including a high grade section of 3.73 oz/ton gold over 1.6 feet (127.9 g/t gold over 0.5 metres) in target area 5. On Feb 3, 2010 Rubicon reported a significant new intercept in drill hole 122-40 grading 0.60 oz/ton gold over 46.9 feet (20.7 g/t gold over 14.3 metres). Drill hole 122-40 was a significant step out from 122-10 that returned 0.40 oz/ton gold over 147.3 feet (13.7 g/t gold over 44.9 metres) and contained numerous higher grade subintervals (see news release dated September 14, 2009). These holes outline a significant target area within the overall F2 Gold System that currently has a strike length of 230 metres, a depth extent of 358 metres and is open along strike to the south and to depth. Central Area – gold zones extended 600 metres below main area of drilling Underground drill hole 122-43 intersected 0.67 oz/ton gold over 11.5 feet (23.1 g/t gold over 3.5 metres)including a high-grade section of 2.17 oz/ton gold over 3.3 feet (74.5 g/t gold over 1.0 metres) in target area 2 (Figure 2).This hole continues to confirm the presence of substantial grades well below the core area of F2 drilling. West Limb Area – Broad gold zones emphasize potential of new target area Surface drill hole F2-85 intersected 0.13 oz/ton gold over 55.8 feet (4.5 g/t gold over 17.0 metres) including 1.21 oz/ton gold over 3.6 feet (41.6 g/t gold over 1.1 metres) inthe area west of and parallel to the core, and southwestern target areas (Figures 1-4). Release of Level Plans Figures 3 and 4 present two representative level plans from the F2 Gold System at depths of 300 metres and 700 metres below surface, respectively. These plans are horizontal sections that show the ongoing interpretation of all drilling at these elevations. The level plans display the following: 1) The geological units that host the gold mineralization can be correlated both laterally and vertically over considerable distances. These units are associated with multiple mineralized intercepts and zones. Zones such as the Core Zone and intercepts such as 122-10 and 122-40 exhibit considerable interpreted horizontal thicknesses. 2) The lateral extent of the system identified to date suggests the presence of a large mineralizing system that is similar in scale to the large gold deposits in the district. 3) Although significant additional drilling is required before the gold endowment of the F2 Gold System can be quantified, individual zones such as the Core Zone are similar in scale to those documented at the major producing mines in Red Lake. 4) The overall distribution of gold mineralization suggests the influence of a regional cross cutting structure or structures that may be correlated with a major NNW trending fault corridor mapped at surface. “Our drilling success rate to date is a reflection of our emerging understanding of the geological continuity of the gold system as represented by the level plans we are releasing today. Based on our experience, gained from over 108,000 metres of drilling, we plan to continue expanding the system limits as well as carry out delineation drilling as our 158,000 metre drill program continues” said David Adamson, President and CEO. Table 1: Assay Results Hole Depth to centre of intercept (m) Gold (g/t) Metres Gold (oz/t) Feet 122-16 755 14.0 1.0 0.41 3.3 122-35 134 5.8 3.2 0.17 10.5 incl. 135 21.4 0.7 0.62 2.3 122-39 748 7.0 5.6 0.20 18.5 incl. 749 27.5 0.9 0.80 2.8 122-40 413 16.8 1.0 0.49 3.3 122-41 Anomalous 122-42 No significant assays 122-43 479 4.8 15.1 0.14 49.5 incl. 474 51.9 0.5 1.51 1.6 incl. 484 21.8 1.0 0.64 3.3 122-43 537 23.1 3.5 0.67 11.5 incl. 537 74.5 1.0 2.17 3.3 incl. 536 98.5 0.5 2.87 1.6 122-44 699 3.6 7.7 0.11 25.3 122-44 835 51.2 0.5 1.49 1.6 122-45 562 7.3 3.1 0.21 10.2 incl. 561 11.9 1.2 0.35 3.9 122-45 610 3.4 5.0 0.10 16.4 incl. 612 20.6 0.5 0.60 1.6 122-46B 772 9.3 12.7 0.27 41.5 incl. 768 127.9 0.5 3.73 1.6 HW-4 Anomalous F2-82 Anomalous – Hole did not reach target F2-83 310 3.4 3.0 0.10 9.8 F2-84 81 3.6 5.0 0.11 16.4 incl. 81 13.4 1.0 0.39 3.3 F2-84 108 5.8 8.0 0.17 26.2 incl. 107 10.2 3.0 0.30 9.8 F2-84 838 3.3 7.0 0.10 23.0 F2-85 308 15.6 1.0 0.46 3.3 F2-85 453 4.5 17.0 0.13 55.8 incl. 453 41.6 1.1 1.21 3.6 F2-85 481 3.0 10.0 0.09 32.8 Holes with the prefix ‘122’ were drilled from underground, all other holes are drilled from surface. Assays are uncut. Results satisfy the following criteria: >10.0 gram gold x metre product and >3.0 g/t gold.A complete listing of results to date for the F2 Zone is available at www.rubiconminerals.com. Rubicon Minerals Corporation is a well-funded exploration and development company, focused on exploring for gold in politically safe jurisdictions with high geological potential. Rubicon controls over 65,000 acres of prime exploration ground in the prolific Red Lake gold district of Ontario which hosts Goldcorp's high-grade, world class Red Lake Mine. In addition to its Red Lake holdings, Rubicon also controls over 380,000 acres surrounding the Pogo Mine in Alaska as well as 225,000 acres in northeast Nevada. Rob McEwen, President and CEO of McEwen Capital and former Chairman and CEO of Goldcorp, owns 21.4% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W.
